     Case 1:14-cv-06852-KPF-SDA Document 204 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINTER INVESTORS, LLC, et al.,

                          Plaintiffs,                 14 Civ. 6852 (KPF)
                   -v.-
                                                           ORDER
SCOTT PANZER, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the letters from counsel for Plaintiffs (Dkt.

#199, 201, 203), and from counsel for Defendants Verschleiser and EVE, LLC

(Dkt. #200, 202). The Court continues to be disappointed in the parties’

inability to proceed in good faith and on schedule.

      The parties are hereby ORDERED to meet and confer to determine a

single date and time in the remainder of January at which time both parties’

devices will be searched. The parties shall notify the Court by letter, at least

24 hours in advance, of the date and time selected, as well as the method of

examination of the devices — remote or in person — and any other details

regarding coordination with and among the retained experts. The parties are

further directed to reach agreement on a privilege retention and review protocol

within 24 hours of the device examinations, or to file a joint letter to the Court

addressing their competing proposals.

      Plaintiffs’ counsel is ORDERED to respond in writing, on or before

January 29, 2021, to the request for information regarding his client’s data

losses in 2016, as discussed in Mr. Gulko’s first letter of January 14, 2021
     Case 1:14-cv-06852-KPF-SDA Document 204 Filed 01/15/21 Page 2 of 2




(Dkt. #200). Examination of the parties’ devices is not contingent on this

response and shall proceed in the interim.

      Plaintiffs’ request for sanctions against Defendant Verschleiser and his

counsel is DENIED at this time. However, the parties are warned that any

further dilatory tactics will not be tolerated.

      The Clerk of Court is directed to terminate the motions at docket entries

199 and 201.

      SO ORDERED.

Dated:       January 15, 2021
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge
